Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With the amendment filed on July 12, 2022, Applicant has cancelled Claims 1-20 and presented new Claims 21-40.  In the new claims, Applicant has incorporated subject matter into independent Claims 21, 39, and 40, which further clarifies the methodology for managing remote devices.  Because the instant claims 21-40 differ significantly from the cancelled claims 1-20 that were subject to a double patenting rejection, that rejection has been overcome with the amendment.
The rejections under 35 U.S.C. § 103 has also been overcome pursuant to the amendment.	The amended subject matter incorporated into independent the claims which was not found in the prior art is as follows:
maintaining an electronic device definition repository comprising: a plurality of parent definition documents corresponding to categories of the remote devices, each of the parent definition documents including: 
at least one generic property; and 
at least one generic action;
…
implementing the action request using a semantic model for the particular device type to convert the generic action and the generic property to the specific action and the specific property, the semantic model including at least one of the parent definition documents and at least one of the device-type definition documents.
A thorough search of the prior art resulted in no references that teach the subject matter regarding “parent definition documents” including the recited fields of “generic property” and “generic action.”  As a result, no prior art was found to teach the last complex limitation, which recites those fields.
Therefore, Claims 21-40 have been allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454